EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Juan Carlos Marquez on 13 June 2022.
	The application has been amended as follows: 
In the Claims:
	All prior versions, and listing, of claims in the application have been replaced by the listing of claims provided on the attached document titled “Claims to be Entered by Examiner’s Amendment” and labeled “OK to ENTER”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of adding alginate in an amount of 0.1 to 2 wt% to form the first mixture, heating the first mixture at a temperature in the claimed range and mixing for the claimed time, adding polyethylene glycol, polyvinyl pyrrolidone and an antioxidant to form the second mixture, heating the second mixture at a temperature in the claimed range and mixing for the claimed time in the claimed process of forming a spunbond nonwoven fabric. Wang (CN 103692706 A, attached machine translation) mixes alginate into polypropylene and uses the mixture to spin fibers (Abstract). Zhu (CN 106049047 A, attached machine translation) mixes alginate and polyvinyl pyrrolidone into polypropylene and uses the mixture to spin fibers (paragraphs 10-16). Xie (CN 107974831 A, attached machine translation) is cited of interest for teaching an alginate modified nonwoven fabric (Abstract). However, the prior art of record, alone or in combination, does not teach or suggest the above noted allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745